319 F.2d 131
Robert S. GERSTELL and Alice R. Gerstell, Petitionersv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14291.
United States Court of Appeals Third Circuit.
Argued June 4, 1963.
Decided June 26, 1963.

Appeal from Tax Court of the United States.
Richard H. Appert, New York City, (David Sachs, White & Case, New York City, on the brief), for petitioners.
Michael Mulroney, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
We can perceive no error in the proceedings of the Tax Court in this case though the review is vigorously pressed by the petitioners. Consequently the decision of the Tax Court will be affirmed on the comprehensive opinion of Judge Black.